              Case 16-25467-AJC         Doc 111      Filed 12/17/19     Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                                 www.flsb.uscourts.gov

In re:                                                CHAPTER 11
ANTONIO M. CRUZ                                       CASE NO. 16-25467-AJC
and
HADA D. CRUZ
                             Debtors           /

               UNITED STATES TRUSTEE’S MOTION TO DISMISS CASE

        Nancy J. Gargula, United States Trustee for Region 21, pursuant to 11 U.S.C. § 1112(b),

respectfully moves this Court to enter an order dismissing this post-confirmation case, and in

support states as follows:

   1. Antonio M. Cruz and Hada D. Cruz (the “Debtors”) filed a voluntary petition under chapter

11 of the U.S. Bankruptcy Code on November 18, 2016.

   2. This Court confirmed the Debtors’ Plan of Reorganization on February 25, 2019 [ECF

592].

   3. Upon information and belief, the Debtors have not completed all payments under the plan

therefore, pursuant to 11 U.S.C. § 1141(d)(5), are not yet entitled to a discharge. The case has

not been administratively closed pending discharge and remains open.

   4. The Debtors have not filed financial reports as required by Local Bankruptcy Rule 2015-

1, See, 11 U.S.C. §§ 704(a)(8), 1106(a)(1), 1107(a), and Federal Rule of Bankruptcy Procedure

2015(a)(2) and (3). The Debtors have not filed pre-confirmation Monthly Operating Reports

(“MORs”) for the months of November and December 2018, and for January and February 2019.

In addition, the Debtors have not filed post-confirmation Quarterly Operating Reports (“QORs”)

for quarters 1st, 2nd and 3rd of 2019. Without the QORs, the United States Trustee cannot

determine if the Debtors are financially viable and cannot determine if the Debtors continue
                  Case 16-25467-AJC                Doc 111        Filed 12/17/19          Page 2 of 3




making plan payments, which is grounds for dismissal pursuant to 11 U.S.C. §§ 1112(b)(4)(N).

Pursuant to 11 U.S.C. § 1112(b)(4)(F), the unexcused failure to timely file post-confirmation

quarterly reports is cause to dismiss the case.

    5. Pursuant to 28 U.S.C. § 1930(a)(6), the Debtors are obligated to pay to the United States

Trustee a quarterly fee based upon the Debtors’ disbursements made during each calendar

quarter. Since the Debtors are not up to date with their pre and post-confirmation reports, the

United States Trustee cannot determine with certainty how much fees are due. Pursuant to 11

U.S.C. § 1112(b)(4)(K), the non-payment of any fees or charges required under 28 U.S.C. §

1930(a)(6) is cause to dismiss the case.

    6. The foregoing factors are indicative of the Debtors’ inability to manage their affairs and

effectively maneuver through the reorganization process. The United States Trustee has

established sufficient cause pursuant to § 1112(b), and therefore, it is in the best interest of

creditors and the estate that this case be dismissed.

         WHEREFORE, the United States Trustee request this Court to enter an Order dismissing

this case, and for such other and further relief that the Court may deem appropriate.

         I H E R E B Y CE R T IFY that I am admitted to the Bar of the United States District Court for the Southern District
of Florida and that I am in compliance with all additional qualifications to practice before this Court as set forth in Local
Rule 2090-1(A).

Dated: December 17, 2019                                 NANCY J. GARGULA
                                                         United States Trustee

                                                         By: /s/ Johanna P. Armengol
                                                         Johanna P. Armengol, Trial Attorney
                                                         Office of the United States Trustee
                                                         51 S.W. First Avenue Suite 1204
                                                         Miami, FL 33130
                                                         Tel: (305) 536-7285
                                                         Fax: (305) 536-7360
                                                         johanna.armengol@usdoj.gov




                                                             2
              Case 16-25467-AJC         Doc 111      Filed 12/17/19    Page 3 of 3




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY on December 17, 2019, a true and correct copy of foregoing was

electronically filed with the Court using the CM/ECF system, which sent notification and was

electronically served on all parties in interest participating in the CM/ECF system:


   •   Rachel L Ahlum ecfflsb@aldridgepite.com, RAhlum@ecf.courtdrive.com
   •   Angelo M Castaldi acastaldi@gjb-law.com
   •   Jesse R Cloyd jrc@agentislaw.com,
       bankruptcy@agentislaw.com;nsocorro@agentislaw.com;bankruptcy.ecc@ecf.courtdrive.
       com
   •   Connie J Delisser cdelisser@mlg-defaultlaw.com, mlgfl-bk@mlg-defaultlaw.com
   •   Frederic J Dispigna fdispigna@mlg-defaultlaw.com, mlgfl-bk@mlg-defaultlaw.com
   •   Michael S Hoffman Mshoffman@hlalaw.com,
       hlaecf@gmail.com;kszolis@hlalaw.com;mshoffman@ecf.courtdrive.com
   •   Jennifer Laufgas ecfflsb@aldridgepite.com, jlaufgas@ecf.courtdrive.com
   •   Natalie Zindorf Lea Natalie.Lea@bonialpc.com
   •   Wanda D Murray ecfflsb@aldridgepite.com, WMurray@ecf.courtdrive.com
   •   Steven G. Powrozek spowrozek@logs.com, electronicbankruptcynotices@logs.com
   •   H Michael Solloa mxs@trippscott.com, bankruptcy@trippscott.com

And by U.S. Mail on parties requiring manual service:

PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541


                                                     /s/ Johanna P. Armengol
                                                     Johanna P. Armengol




                                                 3
